t c memo united_states tax_court davis and associates llc petitioner v commissioner of internal revenue respondent docket no 29211-07l filed date p received a final notice_of_intent_to_levy to collect unpaid employer’s withholding fica and futa_tax liabilities p requested a hearing under sec_6330 i r c during the administrative hearing p did not contest the amounts of the underlying unpaid tax_liabilities d p’s tax_matters_partner submitted on behalf of p an offer-in-compromise oic d made a payment of dollar_figure with the oic the appeals officer informed p that she intended to reject the oic and suggested that p withdraw the oic and submit a revised oic or request an installment_payment agreement p withdrew the oic but did not timely submit a new one or request an installment_payment agreement p asserts that d asked the appeals officer to apply the dollar_figure payment that accompanied the oic to the tax rather than to penalties or interest held this court lacks jurisdiction in this case over the allocation among tax interest and penalties of the payment accompanying the oic submitted in the sec_6330 i r c administrative_proceeding because the allocation among tax interest and penalty does not affect the amount of the underlying tax_liability held further the court will not consider whether p’s payment of tax should have been applied to trust fund penalty amounts because p did not raise the issue in the collection hearing and did not receive with respect to that issue a determination from r that we have jurisdiction to review held further r’s determination to proceed with the levy to collect p’s tax_liabilities for the years and periods in issue was not an abuse_of_discretion held further r’s motion for summary_judgment will be granted c paul davis for petitioner veena luthra for respondent memorandum opinion dawson judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the record establishes and or the parties do not dispute the background following all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code petitioner’s principal office and business was located in south boston virginia at the time the petition was filed in this case this is an appeal from respondent’s determination to proceed by levy to collect petitioner’s unpaid withholding and fica tax_liabilities with respect to form sec_941 employer’s quarterly federal tax_return for the taxable quarters ending date march june september and date march and date march june and date march june september and date march june and date and march and date and to collect by levy petitioner’s unpaid futa_tax liabilities with respect to forms employer’s annual federal unemployment futa_tax return for the taxable years and petitioner filed all the form sec_941 late except for the one due for the first quarter of petitioner also failed to timely file its annual unemployment tax returns forms until contacted in by revenue_officer grainer of the internal_revenue_service irs the term employment_tax is used to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax_withholding secs and on date a final notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioner the amounts due on all the returns for which the liabilities were calculated with respect to the notice_of_intent_to_levy totaled dollar_figure as follows form no tax period unpaid amounts additional penalty additional interest amount due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure - - - - - - dollar_figure - - - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date the irs received petitioner’s form request for a collection_due_process_hearing in response to the final notice_of_intent_to_levy and notice of your right to a hearing with respect to the proposed levy the request was submitted on petitioner’s behalf by c paul davis mr davis a 50-percent owner of petitioner its tax_matters_partner and the person responsible for depositing its employment_taxes in the request mr davis did not express a reason for disagreeing with the proposed levy by letter dated date settlement officer anh t munson appeals officer requested that petitioner send to her proof of federal tax deposits for the first two quarters of a form 433-b collection information statement for businesses petitioner’s signed form_1065 u s return of partnership income for and the form_940 for the taxable_year by the time of the telephone appeals hearing on date petitioner had not sent the requested information however the requested documents were received after the hearing at petitioner’s telephone appeals hearing mr davis stated that petitioner was in the process of obtaining a loan against business real_property and that petitioner would use the proceeds for submitting an offer-in-compromise on date petitioner submitted an offer-in-compromise of dollar_figure dollar_figure paid with the offer and dollar_figure to be paid within months after acceptance of the offer for all of the outstanding tax_liabilities petitioner had applied for a bank loan of dollar_figure against the real_estate to make the offer-in- compromise included with the offer were a dollar_figure check and a dollar_figure check for the application fee section v part b of form_656 offer_in_compromise states that the amount sent with the offer will be applied to the tax_liability unless it is specified as a deposit petitioner did not specify the payment as a deposit and the dollar_figure was applied to the form_941 tax_liabilities for the third quarter of and the first three quarters of on date the appeals officer advised petitioner that the federal tax deposits for the first two quarters of had been made late and that the offer-in-compromise might not be processed if petitioner was not current on the federal tax deposits petitioner agreed to make timely deposits in the future and to forward to the appeals officer its form_941 for the first quarter of that return was received on date with petitioner’s check and payment voucher the balance of the form_941 liability was not paid in full by that date and the partial payment made with the filing of the return was made late by a faxed letter dated date and by telephone the same day the appeals officer informed petitioner through mr davis that the offer-in-compromise would not be accepted the appeals officer determined the petitioner had an asset equity of dollar_figure and future income potential of dollar_figure and therefore the minimum acceptable offer would be dollar_figure petitioner was advised that another collection alternative could be submitted by date in response mr davis in a letter dated date withdrew the offer-in-compromise on behalf of petitioner and indicated that another proposal would be submitted mr davis also indicated that he had applied for a loan and hoped to have an answer for the appeals officer by date on date the appeals officer contacted mr davis regarding petitioner’s failure to submit a proposed collection alternative mr davis then indicated that petitioner might request an installment_payment agreement and that he would contact the appeals officer again in week the appeals officer informed mr davis that if a proposed collection alternative was not received by date she would begin action to sustain the levy not having heard from mr davis on or before date nor having received a proposed collection alternative the appeals officer proceeded on date to prepare her report sustaining the levy on date the appeals officer’s summary and recommendation to sustain the proposed levy action was approved by the appeals team manager and the notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioner sustaining the proposed levy and returning the case to the compliance office for appropriate action an attachment to the notice_of_determination sustaining the notice_of_intent_to_levy stated in pertinent part brief background our records indicate your business davis associates llc is a retail store established in to sell and service sears merchandise you filed the and tax returns timely until mid when contacted by the irs in for the delinquent and tax returns you filed all the required tax returns from to with the compliance office your current tax_liability is about dollar_figure the compliance office contacted you for payment resolution of your taxes but you did not submit an acceptable payment plan therefore the compliance office issued the notice_of_intent_to_levy on the above listed tax periods you appealed the proposed levy action with claim the levy would cause you financial hardship the appeals_office offered a telephone hearing on date prior to the hearing the appeals_office requested you to provide proofs of federal tax deposits financial information on form 433-b and submit a collection alternative at the hearing you stated you were in the process of obtaining a loan against business real_property and would use the loan proceeds for an offer-in-compromise you submitted form_656 on and offered dollar_figure to compromise all your outstanding tax_liabilities based on your financial information the appeals_office determined your reasonable collection potential was more than the tax_liability therefore it would not be accepted you later withdrew the offer-in- compromise and stated you would propose an installment_agreement later so far you have not submitted an acceptable collection alternative discussion and analysis verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or lien filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process cdp hearing were issued assessment was properly made per sec_6201 for each tax period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued and or when the lien was filed prior involvement this settlement officer has had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer collection alternatives offered by taxpayer you withdrew your offer-in-compromise after being advised that your offer would not be accepted so far you have not submitted another collection alternative challenges to the existence of amount of liability prior to the hearing the tax transcripts were provided to you for review you did not dispute the tax_liability since the assessments were based on your tax returns other issues you claimed no other issue balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection with the legitimate concern that such action be no more intrusive than necessary by sec_6330 collection alternatives include full payment installment_agreement offer-in-compromise and currently-not collectible since you have not submitted an acceptable collection alternative the appeals_office determines the proposed levy action is appropriate and balances the need for the efficient collection of the taxes with the legitimate concern that any collection action be no more intrusive than necessary the irs compliance office may proceed with appropriate collection actions on date petitioner filed its petition herein claiming that petitioner thought an installment_payment agreement was in the process of being arranged disputed the penalties and interest charged on the past due tax_liabilities and disputed the application of a portion of the payment dollar_figure accompanying the offer-in-compromise to those penalties and interest when respondent filed his motion for summary_judgment on date the court ordered petitioner to file a response to the motion on or before date petitioner did not file a response mr davis appeared at the court’s richmond trial session on date and on the basis of petitioner’s motion for continuance filed on date requested additional time to file a response to respondent’s motion for summary_judgment the court denied the motion for continuance but extended the time for filing a response to respondent’s motion for summary_judgment to date on date the mckee cpa office p c of cary north carolina filed a response on petitioner’s behalf the response in part contends that petitioner made payments in excess of the trust fund amounts employee withholding and no trust fund recovery penalty should be assessed on the employee tax withheld petitioner calculated its unpaid balance due on the tax returns at issue as dollar_figure rather than the unpaid balance of tax penalty and interest dollar_figure assessed by respondent based on the delinquent tax returns petitioner filed and petitioner should now be permitted to pay its unpaid taxes in installments of dollar_figure per month until the balance due is paid in full in a separate statement apparently prepared for petitioner by mr davis and attached to the response there are assertions that petitioner no longer has a viable bank line of credit the real_estate housing the retail store is heavily mortgaged with no further credit available and in view of present economic conditions petitioner is in a survival mode with the lowest level of sales in its history discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 if a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 authorizes the secretary to levy against the taxpayer’s property and property rights sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a collection hearing at least days before any levy is begun if the taxpayer requests a collection hearing it will be held before an impartial officer_or_employee of the irs office of appeals sec_6330 the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see 114_tc_604 114_tc_176 the taxpayer may not contest the existence or amount of the underlying tax_liability if the taxpayer received a statutory_notice_of_deficiency with respect to the underlying tax_liability or otherwise had an opportunity to dispute that liability sec_6330 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs following a collection hearing the appeals_office must make a determination whether the proposed levy may proceed in so doing the appeals officer is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 a hearing officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_ absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met nestor v commissioner supra pincite see sec_6330 where the underlying tax_liability is properly at issue we review the determination de novo e g goza v commissioner supra pincite where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite the appeals officer abuses his or her discretion if the determination was made arbitrarily capriciously or without sound basis in fact 91_tc_1079 in reviewing for abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the collection hearing or otherwise brought to the attention of appeals 118_tc_488 see also sec_301 f q a-f3 proced admin regs whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law 125_tc_14 petitioner filed delinquent forms and tax returns for years and or quarters from through date before the telephone appeals hearing with the appeals officer tax transcripts were provided to petitioner for review the amounts assessed were based on the tax returns petitioner had filed and mr davis did not dispute the amount of the underlying liabilities during the collection hearing process in its petition petitioner requested an abatement of penalties and interest the penalties and interest are based on petitioner’s self-reported employment_taxes due for various periods from to however petitioner is barred from challenging the penalties and interest because mr davis did not raise them in the collection hearing petitioner asserts that when mr davis discussed withdrawing the offer-in-compromise with the appeals officer he requested that the dollar_figure submitted with the offer be applied to its tax_liabilities and not to penalties and interest and that he thought the appeals officer agreed to do so the tax_court is a court of limited jurisdiction and may exercise only the power conferred by statute 119_tc_191 the existence of jurisdiction in a particular case is fundamental and may be raised at any point in the proceeding either by a party or by the court sua sponte 124_tc_36 the court sua sponte questioned whether we have jurisdiction in these proceedings over the application of the payment submitted with the offer-in- compromise in 116_tc_60 we held that this court has jurisdiction in a levy action under sec_6330 over the application of credits for overpayments of tax reported on the taxpayer’s income_tax returns for years preceding the years giving rise to the tax_liabilities subject_to the proposed levy we held because the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled is properly at issue we review respondent’s determination de novo id pincite similarly in freije v commissioner supra we held that we have jurisdiction in a levy action under sec_6330 to decide whether a payment made during one of the years at issue was improperly credited to an earlier year not before the court in this case the amount remaining unpaid after application of the dollar_figure payment made with the offer-in-compromise is dollar_figure dollar_figure - dollar_figure that amount is the same regardless of whether the payment is applied to tax penalty or interest and respondent may levy against petitioner’s property to recover dollar_figure regardless of whether it represents tax penalty or interest landry and freije are therefore distinguishable and do not apply thus we conclude that this court does not have jurisdiction in this case under sec_6330 to decide how the payment made with the offer-in- compromise submitted to the appeals officer during the collection hearing is to be allocated among tax penalty and interest in its response to respondent’s motion for summary_judgment petitioner contends that petitioner made payments in excess of the trust fund amounts employee withholding and no trust fund recovery penalty should be assessed on the employee tax withheld we surmise that petitioner is concerned that the irs may impose the 100-percent penalty under sec_6672 against mr davis as petitioner’s responsible_officer and that he would be liable for the trust fund amounts withheld from employees’ wages and not paid over to the irs that penalty is not the subject of the proposed levy on petitioner’s property and thus not an issue properly before us moreover we generally may consider only those issues that the taxpayer raised during the collection hearing or otherwise brought to the attention of the appeals_office sec_6330 and d 129_tc_107 sec_301_6320-1 proced admin regs consequently we may not consider whether petitioner’s payments of tax should have been applied to the trust fund amount because petitioner did not raise the issue in the collection hearing and did not receive with respect to that issue a determination that we have jurisdiction to review similarly we will not consider whether the amount of the unpaid tax_liability is less than the dollar_figure respondent assessed as reduced by the dollar_figure payment because petitioner did not raise the issue during the collection hearing the amount of the unpaid tax is not at issue consequently we will review the administrative determination of the appeals_office for abuse_of_discretion 114_tc_604 114_tc_176 as summarized in the appeals officer’s attachment to respondent’s notice_of_determination the appeals officer verified that all requirements of applicable law and administrative procedures were met she had no prior involvement with respect to the unpaid tax she considered whether the proposed collection action is more intrusive than necessary the alternative to collection that was submitted to her was an offer- in-compromise after petitioner was informed that the offer-in- compromise would not be accepted petitioner withdrew the offer and did not submit another offer or collection proposal in the form of an installment_payment agreement within the reasonable_time limitation set by the appeals officer we point out that consideration of collection alternatives is a nonliability issue that is reviewed for an abuse_of_discretion see 414_f3d_144 1st cir if an appeals officer follows the prescribed guidelines in determining whether a collection alternative is acceptable his or her conclusion generally will be considered reasonable and not an abuse_of_discretion see moorhous v commissioner tcmemo_2003_183 rodriguez v commissioner tcmemo_2003_153 schenkel v commissioner tcmemo_2003_ petitioner does not assert that prescribed guidelines were not followed in evaluating the offer furthermore petitioner withdrew the offer-in-compromise that was filed leaving no other collection alternative for the appeals officer to consider petitioner disputes that the appeals officer acted correctly with regard to an installment_payment agreement however the appeals officer could not consider that collection alternative when petitioner proposed no specific plan petitioner claims that an installment_payment agreement was in the process of being arranged however the appeals officer informed petitioner on date that if a proposed collection alternative was not received within week the proposed levy action would be sustained because petitioner had not contacted the appeals officer or submitted a collection alternative by date the proposed levy action was sustained the levy action was sustained a month from the deadline to submit another collection alternative given by the appeals officer after petitioner was notified the offer-in-compromise would not be accepted and over weeks from the date petitioner withdrew the offer-in-compromise in these circumstances the appeals officer did not abuse her discretion by refusing to allow petitioner any additional time see 454_f3d_688 7th cir sustaining the levy after giving taxpayers an additional weeks was not an abuse_of_discretion accordingly we hold that there is no issue as to any material fact that the appeals officer committed no abuse_of_discretion in rejecting the offer-in-compromise of dollar_figure as insufficient in relation to the collection potential of dollar_figure that the determination to proceed with the levy was not an abuse_of_discretion and that respondent is entitled to judgment as a matter of law respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
